SILBERMAN, Circuit Judge
with whom D.H. GINSBURG, Circuit Judge, joins, concurring in the denial of rehearing en banc:
The issue before the full court is, of course, somewhat different from the jurisdictional questions in the cases which were extensively discussed in the panel opinion and Judge Wald’s dissent. Now our focus is on whether the case is en banc worthy, and with all due respect, we do not think the dissenters make a substantial argument that it is.
Our opinion bars district court review of INS actions that are amenable to meaningful judicial review in the courts of appeals in accordance with the judicial review provisions of the Immigration Reform and Control Act of 1986 (IRCA). The decision rests on two separate jurisdictional grounds: statutory preclusion of district court review, and lack of ripeness and finality. Petitioners make no serious argument that even if they could surmount the statutory preclusion barrier, they could also scale the ripeness and finality hurdle. Judge Wald, having twice tried (unsuccessfully, we submit) to provide a riposte to the government’s well-founded assertion that no concrete or formal INS policy regarding the meaning of the word “known” in the statutory phrase “known to the Government” has ever emerged, now suggests— for the first time — that the INS pursued a nefarious “on-site practice” of discouraging *234applications from § 265 aliens while refusing to declare a formal policy as to their eligibility.
There is no support whatsoever in the record for that accusation. Indeed, the theory that the government could be thought to have knowledge of an alien’s unlawful status simply because the alien stopped filing quarterly reports required under INA § 265 was not presented to the district court until just two weeks before the statutory deadline for legalization applications. And at that time, as we observed in our opinion, the most that could be said is that a few INS local offices (according to the record, only four of the more than one hundred offices nationwide) had indicated that if aliens filed applications for legalization based on the § 265 theory, the offices would recommend denial. This meant only that the applications would be referred upward for individual adjudication, with no predetermined result, since the INS Legalization Appeals Unit (LAU) had yet to decide a single case presenting the theory.
In truth, nothing at all barred aliens who wished to pursue their § 265 claims from filing an application for legalization prior to the statutory deadline. We are told that about 1,800 aliens did so; their applications have been held by the INS pending completion of this litigation. Nor is there any support for Judge Wald’s assertion that the QDEs would have somehow violated their obligations under the statute by advising the aliens they counseled to do as did those 1,800 and file their applications before the deadline rather than gambling that the district court would be affirmed.
The QDE “dilemma” that Judge Wald describes is quite artificial. The QDEs were, it is true, required to comply with INS regulations, but there was no regulation addressing the § 265 question and no indication that the INS had ever focused on that issue. And even if the INS had adopted a policy or practice on the matter, the INS Legalization Manual, which contained binding instructions for INS staff and the QDEs, specifically stated that any alien could insist on filing an application. Nothing, therefore, would have prevented a QDE from advising an alien to apply even if the INS had formally determined that the alien’s application would ultimately be denied. Indeed, if INS offices had ever closed their doors and refused to allow aliens to submit applications (there is no evidence any INS office did so), then the McNary exception would apply. See Ayuda, Inc. v. Thornburgh, 948 F.2d 742, 751 (D.C.Cir.1991). There was, moreover, little reason for aliens not to “come out of the shadows” and apply since IRCA expressly prohibited the INS from using any information gained from an application to initiate or prosecute a deportation proceeding against an alien. See id. at 752. The aliens who did not apply, if any,1 simply followed incorrect advice. See id. at 756.
In any event, even if we had determined that the district court had jurisdiction, we rather doubt that any aliens affected would ultimately have been entitled to legalization, because petitioners’ substantive claim, that the word “known” must be extended to include such broadly imputed knowledge, seems tenuous. See Ayuda, Inc. v. Thornburgh, 880 F.2d 1325, 1344-45 (D.C.Cir.1988), vacated and remanded, — U.S. -, 111 S.Ct. 1068, 112 L.Ed.2d 1174 (1991). Not only, then, is the case not ripe, but the real world effects on aliens of all the sound and fury of this extended litigation may well be virtually undetectable.
As to the specific judicial review provisions of the IRCA legalization program, it should be first noted that the program is receding into history. Secondly, although Judge Wald apparently received the “clearest of signals” from the Supreme Court’s opinion in McNary v. Haitian Refugee Center, — U.S. -, 111 S.Ct. 888, 112 L.Ed.2d 1005 (1991), we too did our level best to interpret its stated reasoning and apply it to our case. Without renewing the entire debate, we simply reiterate that peti*235tioners and Judge Wald still have not supplied any answer to the crucial boundary problem of how one would distinguish, under their interpretation of McNary, between the legalization cases that must come to the courts of appeals for review and those that could be brought in the district courts. See Ayuda, 948 F.2d at 753. Nor did the Ninth Circuit in Catholic Social Servs., Inc. v. Thornburgh,, 956 F.2d 914, 920-21 (9th Cir.1992). The Seventh Circuit, by contrast, recognized the seriousness of this problem:
We are mindful of the concern expressed by the D.C. Circuit in Ayuda, Inc. v. Thornburgh [948 F.2d 742, 746] No. 88-5226, slip op. at 18 (D.C.Cir. Nov. 5, 1991), with the danger of undermining the remedial scheme of the immigration laws by imputing patterns and policies behind determinations and then allowing those patterns and policies to be challenged in injunction suits under 28 U.S.C. § 1331. That danger is not present, however, when as in this case the challenge is to a formal regulation determining eligibility.
Morales v. Yeutter, 952 F.2d 954 (7th Cir.1991).
In our case, the government did not appeal the district court’s original order holding the INS regulation to be inconsistent with IRCA, so Morales determination as to formal (and final) regulations creates no square intercircuit dispute. See also Catholic Social Servs., 956 F.2d at 916-17, 918 (reviewing two INS regulations). As the government notes, furthermore, the “principal plaintiff in fact” in Morales was a sod growers’ association that unquestionably had standing under IRCA yet could not under that statute seek judicial review in the courts of appeals; the Seventh Circuit did not have to, and did not, focus on the status of the individual alien plaintiffs. The standing of the QDEs, on the other hand, is a dubious proposition left undecided by this court and the Supreme Court. There is, then, no conflict in the holdings of Morales and Ayuda (but see Catholic Social Servs., 956 F.2d at 920-21), and any tension between the cases seems of little import because surely no more regulations will issue governing the now long-expired IRCA legalization programs.
Our doubts about the QDEs’ standing warrant a final observation. Despite the repeated references to the “aliens” and the “plaintiffs” in our opinions, the only actual plaintiffs besides the QDEs were five individual aliens whose claims were fully resolved by the district court’s initial order, which is not before us. Motions by other organizations to intervene on the § 265 issue were never granted (the QDEs already in the case adopted the claim), nor was any class of aliens ever certified. Cf. Catholic Social Servs., 956 F.2d at 917, 918 n. 2, 918 (noting that two classes of aliens were certified and that the organizational plaintiffs in one case were dismissed by stipulation). The strong possibility that no plaintiffs with standing remain in the case is yet another reason for considering this case unworthy of additional judicial review.

. The 4,000-6,000 figure Judge Wald uses includes aliens affected by the district court’s original order, which the government did not appeal. If there are any aliens still affected by the original lawsuit, they are § 265 aliens, whose number is entirely undetermined.